EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Spiegler on 12 July 2021.

The application has been amended as follows: 

	In claim 22, prior to the period insert ---, wherein the fruit comprises at least one cell of tomato variety NUN 09225 TOF---

	Claim 23. (Currently Amended) A method of producing a modified tomato plant having a desired trait, said method comprises mutating the tomato plant or plant part of variety NUN 09225 TOF, wherein a representative sample of seed of said tomato variety is deposited under Accession Number NCIMB 43640. 

Request for Information under 37 CFR 1.105
	The information provided in the request under 37 CFR § 1.105, which Applicant views as a trade secret, was reviewed by the Examiner and was not relied upon for patentability. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN UYENO
Primary Examiner
Art Unit 1662




/STEPHEN UYENO/Primary Examiner, Art Unit 1662